 17-60271-JDP Doc#: 446 Filed: 10/29/18 Entered: 10/29/18 12:03:21 Page 1 of 6



DENNIS W. BRAULICK
917 EAST 12TH AVENUE
POST FALLS, IDAHO 83854
208-704~1737
pad_e2@hotmail.com


      UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT
                                        MONTANA

 In Re:                                            Case No. 17-60271-11
ROMAN CATHOLIC BISHOP OF                           MOTIONOFOBJECTIONTO:
GREAT FALLS -BILLINGS MONTANA
A MONTANA RELIGIOUS CORPORATE                    1. THE REDUCTION
SOLE                                                OF SETTLEMENT BY
                                                    TWENTY NINE PERCENT 29%
                                                    TO PAY OTHER ATTORNEYS
                                                    WHO DID NOT REPRESENT THE
                                                    VICTIM DENNIS W. BRAULICK
                                                  2. MOTION OF OBJECTION TO, ANY
                                                    PAYMENTS TO THE FOLLOWING
                                                    UNTIL THE VITIMS HAVE
                                                    BEEN PAID:
                                                     a. FORD ELSAESSER, BRUCE A.
                                                        ANDERSON, KATTIE ELSAESSER
                                                        OF ELSASSER ANDERSSON, Chtd.
                                                     b. DAVIS, HATLEY, HAFFEMAN &
                                                        TIGHE,PC
                                                     c. HON. MICHAEL R. HOGAN
                                                        (RET.)




MOTION OF OBJECTION TO TWENTY NINE PERCENT 29% OF ATTORNEY FEES
ON VICTIM DENNIS W. BRAULICK SETTLEMENT FOR OTHER ATTORNEY FEE
  MOTION OF OBJECTION TO ALL NOTICES OF APPLICATION FOR
     PROFESSIONAL FEES AND COST FOR UNKOWN CLAIMS
    REPRESENTATIVE, HONOR. MICHEAL R HOGAN (RETIRED)
          DAVIS, HATRLEY, HOFFEMAN & TIGHE, P.C.
               ELSAESSER, ANDERSON, CHTD,
 NOTICE OF MOTION OF OBJECTION TO FEES TO BE PAID ONLY ON
       PAYMENT OF ALL VICTIMS PROPER SETTLEMENTS


MOTION OJi' ABJECTION TO TWENTY NINE PERCENT ATfORNEY FEES ANDOB.J. TORES TO ATTORNEY   PAGE   1
 17-60271-JDP Doc#: 446 Filed: 10/29/18 Entered: 10/29/18 12:03:21 Page 2 of 6



DENNIS W. BRAULICK, ATTORNEY PRO SE, and as an Independent Creditor
and Victim Move the UNITED STATES BANKRUPTCY COURT FOR THE
DISTRICT OF MONTANA, in these two objection:

    1. MOTION OF OBJECTION OF THIS CREDITOR AND VICTIM TO
       BE ASSETS TWENTY NINE PERCENT (29%) OF TIDS VICTIMS
       SETTLEMENT TO PAY OTHER ATTORNEY'S IN ANY POOL,
       FROM THE VICTIM DENNIS W. BRAULICK SETTELMENT OR
       ANY OTHER INDIPENDENT VICTIM IN TIDS CASE.
   2. MOTION OF OBJECTION TO, ANY PAYMENTS TO THE FOLLOWING
      UNTIL ALL THE VITIMS HAVE BEEN PROPERLY PAID
   3. THESE PAYMENT OF ANY FUNDS FOR ATTORNEY FEES TO THE
      FOLLOWING;
                     A. FORD ELSAESSER, BRUCE A.
                        ANDERSON, KATTIE ELSAESSER
                        OF ELSASSER ANDERSSON, Chtd.
                     B. DAVIS, HATLEY, HAFFEMAN & TIGHE, PC
                     C. BON. MICHAEL R. BOGAN (RET.)

DENNIS W. BRAULICK makes these Objections on to the basis of and Pursuant to
the UNITED STATES BANKRUPCY CODES, 1101 to 1175, CHAPTER 11
REORGINIZATION.

1. That DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor, in now informing THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF MONTANA, that the
Victim, Plaintiff, and Disabled Veteran, and who is Severely been abused Victim and Creditor of
the ROMAN CATHOLIC BISHOPS GREAT FMLS-BILLINGS MONTANA, MONTANA
RELIGIOUS CORPORATRE, SOLE is filing a MOTION OF OBJECTION OF THIS
CREDITOR AND VICTIM TO BE ASSETS TWENTY NINE PERCENT (29%) OF THIS
VICTIMS SETTLEMENT TO PAY OTHERATTORNEY'S IN ANY POOL,


2. That DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor, does not agree to or support the
automatic reduction to his settlement is THE UNITED STATES BANKRUPTCY COURT FOR
THE DISTRICT OF MONTANA for the sole purpose of forming some sort of pool for the other
Victim's Attorneys in this Settlement.


That unless otherwise indicated, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the "Code") and all rule references are to
the Federal Rules of Bankruptcy Procedure 1001-9037.

MOTION OF ABJECTION TO TWENTY NINE PERCENT ATTORNEY FEES AND OBJ. TO FEES TO ATTORNEY   PAGE   2
 17-60271-JDP Doc#: 446 Filed: 10/29/18 Entered: 10/29/18 12:03:21 Page 3 of 6




3. That the Creditor and Victim Dennis W. Braulick is a sole and independent who
represents himself, and had released his attorney for failure to assist and inform the
Victim Creditor properly, and under §327, § 328 §330 or §331 did not evoke does
not hold that, an as a matter of good practice asked for or sought any professional
help from any attorney in this case, only and when a question was put to any of the
attorneys who are involved with this case not only refused to talk to this Victim
Dennis W. Braulick but told their clients not to talk to him, so there is no amount of
the Settlement Fee of this so called Twenty Nine Percent 29% allowable to any set
back of fee to be distributed to the group of attorneys in such a pool.

4. That DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor parted from his
attorney for what I felt was Attorney fraud and deception and just being there to collect a Forty
Three Percent (43%) and had never informed this Victim that the Bankruptcy would reduce his
claim by 43% and then failed to file complaints, exhibits, and go to Settlement Meeting, or even
answer question on what was happening, thus we parted ways. The one Judge in Reno was so
pro Catholic that he put a gag order on the Meeting to cover the fact that the ROMAN
CATHOLIC BISHOP OF GREAT FALLS-BILLINGS MONTANA, A MONTANA
RELIGIOUS CORPORATESOLE entity was truly not acting in good faith.

5. That DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor, states that the
claim to set this Twenty Nine Percent was remarked that us independents would
not have a claim, if these Attorneys in this case had not brought it forward but the
DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor, states that the
Attorney's are only responsible for their sole client's and only their Clients, and
that the Independent and Pro se DENNIS W. BRAULICK, Plaintiff, Victim, and
Creditor is thus that and has set his own claim and inquires to such as a victim of
the ROMAN CATHOLIC BISHOP OF GREAT FALLS-BILLINGS MONTANA
A MONTANA RELIGIOUS CORPORATE SOLE.

6. That DENNIS W. BRAULICJf.,, Plaintiff, Victim, and Creditor, states that all
claims of the Creditors and Victims MOTION OF OBJECTION TO, ANY
PAYMENTS TO THE FOLLOWING UNTIL ALL THE VITIMS HAVE BEEN
PROPERLY PAID.

7. DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor, states that all claims to the Interest
of this Settlement, Held in trust by the Bank Accounts of the ROMAN CATHOLIC BISHOP
OF GREAT FALLS-BILLINGS MONTA, A MONTANA RELIGIOUS CORPORATE
SOLE., are the sole ownership of all the Victims in this Case.

8. DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor, request a hearing on these matters, to
proceed.




MOTION OF ABJECTION TO TWENTY NINE PERCENT ATTORNEY FEES AND OBJ. TO FEES TO ATTORNEY    PAGE   3
 17-60271-JDP Doc#: 446 Filed: 10/29/18 Entered: 10/29/18 12:03:21 Page 4 of 6



9. I, DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor also abject to the reduction of
Twenty Nine percent (29 %) of my claim to somehow justify paying others "ATTORNEYS"
in this legal matter, when the other attorney's would not talk with me on what their thoughts
were or the Committee's secret dealings or decisions in this matter, frankly my believe that this
is just bullshit, and this would then feel like I've been raped a second time by the attorneys and
then the court.

10. I, DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor, asks the United States
Bankruptcy Court for the District of Montana approve the, MOTION OF OBJECTION OF
THIS CREDITOR AND VICTIM TO BE ASSETS TWENTY NINE
PERCENT (29%) OF THIS VICTIMS SETTLEMENT TO PAY OTHER
ATTORNEY'S IN ANY POOL, FROM THE VICTIM DENNIS W.
BRAULICK SETTELMENT OR ANY OTHER INDIPENDENT VICTIM IN
THIS CASE. And the MOTION OF OBJECTION TO, ANY PAYMENTS TO THE
FOLLOWING UNTIL ALL THE VITIMS HAVE BEEN PROPERLY PAID!

That, DENNIS W. BRAULICK, Plaintiff, Victim, and Creditor, requests all assistances that the
UNITED STATES BANKRUPTCY COURT DISTRICT OF MONTAN, can and may bestow in a
just, proper, caring and in the best interest of DENNIS W. BRAULICK, Plaintiff, Victim, and
Creditor and Disabled Veteran Attorney Pro se.



              LY SUBMITTED, this 29th Day of October, 2018.




                                                   PROSe




MOTION OF ABJECTION TO TWENTY NINE PERCENT ATTORNEY FEES AND OBJ. TO FEES TO ATTORNEY    PAGE   4
 17-60271-JDP Doc#: 446 Filed: 10/29/18 Entered: 10/29/18 12:03:21 Page 5 of 6



                                 CERTIFICATE OF SERVICE


I certify that on the 29th Day of October, 2018, I herby Certify that a true and correct copy of the
foregoing:

1. MOTION OF OBJECTION TO: THE REDUCTION OF SETTLEMENT BY
TWENTY NINE PERCENT 29% TO PAY OTHER ATTORNEYS, WHO DID NOT
REPRESENT THE VICTIM DENNIS W. BRAULICK,

2. MOTION OF OBJECTION TO ALL NOTICES OF APPLICATION
FOR PROFESSIONAL FEES AND COST FOR UNKOWN CLAIMS REPRESENTATIVE,
HONOR MICHEAL RHOGAN (RETIRED)
DAVIS, HATRLEY, HOFFEMAN & TIGHE, P.C. ELSAESSER, ANDERSON, CHTD,

3. NOTICE OF MOTION OF OBJECTION TO FEES TO BE PAID ONLY ON PAYMENT OF
ALL VICTIMS PROPER SETTLEMENTS

Were Mailed a Copy to the below individuals.

UNITED STATE                                  [ ] MAILED, FIRST CLASS PREPAID POSTAGE
BANKRUPTCY COURT                            J><}HAND DELIVERED
FOR THE DISTRICT OF                          [ ]FAXED
MONTANA
FEDERAL BUILDING
400 NORTH MAIN
BUTTE, MONTANA 59701
TELEPHONE 406-497- 1240



UNITED STATE TRUSTEE           ~ MAILED, FIRST CLASS PREPAID
OFFICE OF THE UNIT            [ ] HAND DELIVERED
STATES TRUSTEE                 [ ] FAXED
301 CENTRAL AVERNUE SOUTH, SUITE 204
FEDERAL BUILDING
GREAT FALLS, MONTANA 59401



ELSAESSER, ANDERSON                        [v.} MAILED, FIRST CLASS PREPAID POSTAGE
CHTD,                                      f "]
                                   HAND DELIVERED
FORD ELSAESSER, ESQ.           [ ]FAXED
BRKUCE A. ANDERSON, ESQ.
320 EAST NIEDER AVENUE SUITE 102
COEUR d' ALENE, IDAHO 83815

MOTION OF ABJECTION TO TWENTY NINE PERCENT ATTORNEY FEES AND OBJ. TO FEES TO ATTORNEY      PAGE   5
 17-60271-JDP Doc#: 446 Filed: 10/29/18 Entered: 10/29/18 12:03:21 Page 6 of 6




ATTORNEYS FOR THE              f.,>{J MAILED, FIRST CLASS PREPAID POSTAGE
COMMITTEE PACHULSKI STANG     [ ] HAND DELIVERED
ZIEHL & JONES LLP              [ ] FAXED
PACHULSKI STANG ZEIEa AND JONES LLP
10100 SANTA MONICA BOULEYARD,
SUITE 1300
LOSW ANGELAS CALIFORNIA 90067
ATTENTION JAMES L. STANG Esq.



ILAN D. SCHARF                             [~ MAILED, FIRST CLASS PREPAID POSTAGE
780 THIRD AVENUE, 36™FLOOR                [ ] HAND DELIVERED
NEW YORK, NEW YORK 10017                  [ ]FAXED
ATTENTIOM ILAN D. SCHARF Esq.


DENNIS W. BRAULICK                         [ ] MAILED, FIRST CLASS PREPAID POSTAGE
917EAST 12™ AVENUE                         [ \,] HAND DELIVERED
COVER d' ALENE IDAHO 83854                [ ]FAXED




RESPECTIVELY SUBMITTED, this 29th Day of October, 2018.




MOTION OF ABJECTION TO TWENTY NINE PERCENT ATTORNEY FEES AND OBJ. TO FEES TO ATTORNEY   PAGE   6
